Citation Nr: 1811061	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased, compensable rating for loss of the upper anterior teeth.

2.  Entitlement to service connection for residuals of a head injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, attention deficit hyperactivity disorder (ADHD), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served in the Unites States Army on active duty from November 1973 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) is from February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

The Veteran asserts he sustained multiple head injuries in service that continue to affect his cognitive and psychological function.  He also asserts that his service-connected dental disability has worsened since his last examination causing further tooth loss.

Service treatment records show the Veteran sustained a head injury and damage to his teeth in 1976 fights.  In particular, a May 1976 treatment record showed that he had been struck in the left jaw about two months ago.  He complained of clicking on opening his jaw, as well as trouble opening.  He also reported right-sided headaches often.  The assessment was right temporomandibular joint dysfunction (TMJ).  A May 1976 dental note shows that he was referred to clinic for evaluation of right TMJ dysfunction and clicking complaints.  Four weeks earlier, he had been struck quite hard on the left side of mandible and thereon noticed severe clicking with concomitant ear ache.  In September 1976, the Veteran was involved in fight at NCO club.  He was struck in mouth with a fist and the left side of the head with a pool cue.  He was in severe pain and had two fractured teeth.  On separation examination in November 1976, the Veteran complained of frequent headaches, TMJ, dizziness or fainting spells, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  It was noted that the headaches were possibly associated with TMJ.

On remand, additional VA examinations are required to determine whether the Veteran has any current residuals of a TBI or a psychiatric disorder associated with his military service.

The Veteran had dental examinations in May 2010 and August 2014.  Both examiners noted that the Veteran had lost his upper front teeth in service and had been fitted with a front upper partial, or bridge, from teeth 8 to 11.  The May 2010 examiner noted that the Veteran had two teeth extracted in 1974 because it was determined that they could not be restored.  She also noted that the Veteran's extensive dental needs were to be expected due to lack of periodontal care and maintenance over the years.  The August 2014 dental examiner noted that the Veteran needed front teeth, has difficulty chewing, and had jaw pain from chewing incorrectly.  The Veteran was missing all of his upper left anterior teeth - roughly five due to cavities, and three of his lower teeth for the same reason.  The examiner opined the Veteran needed dental treatment for this condition because his other teeth were not sufficient to allow proper mastication.

On remand, a VA examination should be conducted for a report on the current severity of the Veteran's service-connected dental disability and for an opinion on whether his overall dental condition is due to the loss of his upper front teeth in service.

Finally, the Veteran testified at his July 2017 hearing that he is a participant in the State of Massachusetts TBI registry.  His attorney also noted that there was a decline in the Veteran's performance of his duties during service, and that he was currently in receipt of disability benefits from the Social Security Administration (SSA).  On remand, the Veteran's complete service personnel records, as well as his complete SSA records, records from the Massachusetts TBI registry, and updated VA treatment records, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel records.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2010 forward.

3.  Make arrangements to obtain from the SSA complete copies of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.

4.  Make arrangements to obtain the Veteran's complete records from the Massachusetts TBI registry.

5.  After receipt of records, schedule the Veteran for an appropriate VA examination to determine the current severity of his dental disability.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is asked to identify all current residuals and manifestations of the Veteran's service-connected dental disability, characterized as loss of the upper anterior teeth due to trauma.  The examiner should provide an opinion as to whether any other aspects of his overall dental condition are due to the loss of his upper front teeth.  

The examiner should specifically address the Veteran's assertions that as a result of his service-connected loss of the upper anterior teeth, all of his other teeth are slowly falling out and that he has TMJ.  He asserted that a dentist told him that because his teeth were not aligned as a result of the loss of the upper anterior teeth, all of his other teeth had ground down each other and caused him to lose more teeth.  He stated that the bridge provided to him by the military had fallen out.

The examiner should fully articulate a sound reasoning for all conclusions made.  

6.  Schedule the Veteran for a VA psychiatric examination. The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should identify all current psychiatric disorders found to be present, i.e., bipolar disorder, depression, ADHD, PTSD, etc.

(a)  The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD, and if he meets such criteria, whether PTSD can be related to the claimed in-service stressors reported by the Veteran.  In particular, the Veteran was struck in the left jaw during a fight between March 1976 and May 1976 and in September 1976, he was involved in fight where he was struck in mouth with a fist and the left side of the head with a pool cue.    

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any incident of service, to include the two fights in 1976.  

In providing these opinions, the examiner should acknowledge the Veteran's separation examination in November 1976, wherein he complained of frequent trouble sleeping, depression or excessive worry, and nervous trouble; as well as any decline in the Veteran's performance of his duties demonstrated in his service personnel records.  

The examiner should fully articulate a sound reasoning for all conclusions made.  

7.  Schedule an appropriate examination for an opinion on whether the Veteran currently suffers from residuals of an in-service TBI.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of his in-service head injuries that occurred between March 1976 and May 1976 and in September 1976.  

In so doing, the examiner should acknowledge the following service treatment records:

* The May 1976 service treatment record showing that he had been struck in the left jaw about two months ago and had complaints of clicking on opening and trouble opening his jaw, as well as frequent right-sided headaches; with an assessment of right TMJ;

* The May 1976 dental note showing that he was referred to clinic for evaluation of right TMJ dysfunction and clicking complaints, and that four weeks earlier he had been struck quite hard on the left side of mandible and thereon noticed severe clicking with concomitant ear ache; and

* The September 1976 treatment record showing that the Veteran was involved in fight wherein he was struck in mouth with a fist and the left side of the head with a pool cue; and 

* The November 1976 separation examination showing that the Veteran complained of frequent headaches, TMJ, dizziness or fainting spells, frequent trouble sleeping, depression or excessive worry, and nervous trouble, with a notation that his headaches were possibly associated with TMJ.

The examiner should fully articulate a sound reasoning for all conclusions made.  

8.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

